       EXHIBIT 12




Case 3:17-cv-00072-NKM-JCH Document 511-13 Filed 07/02/19 Page 1 of 3 Pageid#:
                                   5458
                                  Exhibit C


     Cartoons of Anti-Racist Protesters Being
    Murdered, Depicting Ms. Gorcenski, posted
      to Plaintiff/Counter Defendant’s Blog
                        (described in ¶ 27(g))




Case
 Case3:17-cv-00089-NKM-JCH
      3:17-cv-00072-NKM-JCH Document
                             Document25-3
                                      511-13
                                           Filed
                                               Filed
                                                 03/20/18
                                                     07/02/19
                                                            Page
                                                               Page
                                                                 1 of22of Pageid#:
                                                                          3 Pageid#:
                                                                                   346
                                     5459
Case
 Case3:17-cv-00089-NKM-JCH
      3:17-cv-00072-NKM-JCH Document
                             Document25-3
                                      511-13
                                           Filed
                                               Filed
                                                 03/20/18
                                                     07/02/19
                                                            Page
                                                               Page
                                                                 2 of32of Pageid#:
                                                                          3 Pageid#:
                                                                                   347
                                     5460
